Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 02/16/2021. Currently, claims 1-21 are pending in the application. Claims 16-21 are withdrawn from Consideration since these claims does not read on the elected species I which is directed to Figures 1-2.


Election/Restrictions

Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention (Figure 8, Species VII), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/202.

Claim Objections

Claim 1 is objected to because of the following informalities: Where it recites “on the same plane” in line 6 should be “on a same plane”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al (US 20120049236 A1).

Regarding claim 1, Figure 1 of Kamiya discloses a light emitting device comprising: 
a first light emitting part (left one in the Figure 1A) having a first area; 
a second light emitting part (right one in the Figure 1A) having a second area; and 
a third light emitting part (middle one in the Figure 1A) having a third area, wherein: 
the first light emitting part is disposed on a same plane ( surface of 10) as the second light emitting part; 
the third light emitting part is disposed over (sidewalls of) the first and second light emitting parts; and 

 
Regarding claim 2, Figure 1 of Kamiya discloses that the light emitting device according to claim 1, wherein: 
the first light emitting part (left one in the Figure) includes a first-conductivity type semiconductor layer (22, n-type semiconductor, [0032]), and a first semiconductor structure including an active layer (25) and a second-conductivity type semiconductor layer (28, p-type semiconductor); 
the second light emitting part (right one in the Figure) includes a first-conductivity type semiconductor layer (22), and a second semiconductor structure spaced apart from the first semiconductor structure and including an active layer (25) and a second-conductivity type semiconductor layer (28 for right one); and 
the third light emitting part (middle one) spaced apart from the first and second light emitting parts, and including a first-conductivity type semiconductor layer (22 for the middle emitting part), an active layer (25), and a second-conductivity type semiconductor layer (28). 

Regarding claim 3, Figure 1 of Kamiya discloses that the light emitting device according to claim 2, further comprising: 
a first pad (30, left one, [0033]) electrically coupled with the second-conductivity type semiconductor layer of the first light emitting part; 
a second pad (30, right one, [0033]) electrically coupled with the second-conductivity type semiconductor layer of the second light emitting part; 

a common pad (40) electrically coupled to the first-conductivity type semiconductor layers (22) of the first and third light emitting parts. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kamiya et al (US 20120049236 A1).

Regarding claim 4, Figure 1 of Kamiya discloses that the light emitting device according to claim 3, further comprising: 


a third through-pattern (72) electrically coupling the second-conductivity type semiconductor layer (28) of the third light emitting part and the third pad (30); 
a fourth through-pattern (70, left one) electrically coupling a portion of the first-conductivity type semiconductor layer (22) of the first light emitting part exposed between the first and second semiconductor structures and the common pad (40); and 
a fifth through-pattern (70, right one) electrically coupling the first-conductivity type semiconductor layer (22) of the third light emitting part and the common pad (40). 

Kamiya does not explicitly teach that a first through-pattern electrically coupling the second-conductivity type semiconductor layer of the first light emitting part and the first pad; and a second through-pattern electrically coupling the second-conductivity type semiconductor layer of the second light emitting part and the second pad.

However, Kamiya teaches that a p-wiring is required to form to contact the p-electrode for connecting the p-electrode ([0068]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a first through-pattern electrically coupling the second-conductivity type semiconductor layer of the first light emitting part and the first pad and a second through-pattern electrically coupling the second-conductivity type semiconductor layer of the second light emitting part and the second pad in the device of Kamiya in order to connect the p-electrode of the light emitting device for supplying power for its operation.

Allowable Subject Matter

Claims 5-15 are objected to as being dependent upon rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting device comprising: “a fourth through-pattern electrically coupling the first-conductivity type semiconductor layers of the first and third light emitting parts and the common pad, wherein the fourth through-pattern passes through the first-conductivity type semiconductor layer of the third light emitting part and is electrically connected to a portion of the first-conductivity type semiconductor layer of the first light emitting part exposed between the first and second semiconductor structures” in combination with the limitation of the claims it depends.

Regarding claims 6-15, these claims are allowable as they depend on claim 5.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/12/2021